DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on July 7, 2021 is acknowledged.
Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 7, 2021.
Claims 11-20 are examined upon their merits.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. This application claims filing benefit of United States Provisional Patent Application Serial No. 62/547,295, having a filing date of August 18, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 24, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blewett et al., Science Signaling, 9(445), published 2016 Sep 13 (cited as prior art on pg. 5 of the Specification and the IDS dated 6/24/2020).	
Collapsin Response Mediator 2 (CRMP2) peptide of claimed SEQ ID NO:1 (claims 12 and 13) goes by many synonyms within the art (see attached MeSH search results), including Dihydropyrimidinase-related protein 2 (DPYSL2). Human peripheral blood mononuclear cells include monocytes, lymphocytes, T cells, B cells, NK cells and dendritic cells.
Blewett et al. teach a method for determining succination levels in a test sample comprising isolating primary human T cells (a type of PBMC) isolated from blood as required by instant claim 20 (reference pg. 8, last paragraph), which teaches the PBMC of claims 11 and 15. The authors employ isoTOP-ABPP (isotopic Tandem Orthogonal Proteolysis-Activity-Based Protein Profiling), to quantify the reactivity of DMF with > 2400 cysteine residues across ∼1500 proteins in primary human and mouse T lymphocytes.  Cells were stimulated with dimethylfumarate (DMF) or monomethylfumarate (MMF) (see figure 1A).  After stimulation, claim 11.  The proteome was then subjected to mass spectrometry (claim 19) and cysteine residues were searched for modification (pg. 11, second to last paragraph).  The Supplementary materials available online (See Excel spreadsheet www.sciencesignaling.org/cgi/content/full/9/445/rs10/DC1) teach the protein Dihydropyrimidinase-related protein 2 (DPYSL2), which comprises the sequence of instantly-claimed SEQ ID NO:1 (claims 12 and 13; GLYDGPVCEVSVTPK) contains cysteines modified by DMF or MMF, as required by instant claim 16.  Specifically, the reference teaches the method comprising the sequence GLYDGPVCEVSVTPKR.GLYDGPVC*EVSVTPK.T, which comprises the sequence of SEQ ID NO:1 and the identical modified cysteine within (indicated as C*).  The reference analyzes modification with DMF or MMF as compared to the non-electrophilic analog dimethyl succinate (DMS), which teaches the control of instant claim 14. 
Therefore the method of the reference anticipates the invention of claims 11-16, 19 and 20, and the claims are rejected.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Blewett et al., Science Signaling, 9(445), published 2016 Sep 13 (cited above).
While the reference teaches analysis of PBMC from humans it does not specifically analyze test samples from patients diagnosed with an autoimmune disorder treated with dimethyl fumarate (claim 17), wherein the autoimmune disease is multiple sclerosis (MS).
Nonetheless, it would have been obvious to a person having ordinary skill in the art that the method of Blewett et al. could be used to determine succination of PBMC proteins from MS patients that have been treated with DMF.  Explicit motivation is provided wherein it discloses DMF was used to treat autoimmunity over half a century ago and MS in particular (Introduction, first and last sentences) and wherein it states: “We discovered numerous cysteine residues that were sensitive to DMF at concentrations at which this drug, but not unreactive structural analogs, suppresses T cell activation” (pg. 2 last paragraph). 
A person having ordinary skill in the art would have been able to substitute the T cells from MS patients for the human T cells in the method of Blewett without need for undue further experimentation.  This substitution would have resulted in determination of the levels of modified cysteines within the MS T cell proteome with a reasonable expectation of success.
Therefore the invention of claims 17 and 18 is obvious in view of the disclosed method of the prior art.
Conclusion
No claim is allowed.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057.  The examiner can normally be reached on M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/STACEY N MACFARLANE/Examiner, Art Unit 1649